OPINION

Per Curiam:

On or about May 21, 1968, Zeba Nell Long and F.P.D., Inc., entered into a “Distributor Agreement” giving Mrs. Long *28the right to act as the appellant’s exclusive distributor in Lubbock County, Texas. Mrs. Long purchased fifty counter vendors and a large number of “samplettes” from the appellant which she thereafter placed and maintained in various retail outlets.
The distributor agreement included a repurchase provision which obligated the appellant to buy back the counter vendors and any remaining samplettes if the vendors were continuously maintained and serviced at retail outlets for a period of one year.
The lower court found, in effect, that Mrs. Long had substantially performed her duties under the contract and ordered the appellant to repurchase all of her remaining inventory.
The record before this court includes neither a transcript of the lower court proceedings nor an agreed statement of facts. Under these circumstances we are unable to review the appellant’s challenge to the finding of substantial performance. Turner v. Staggs, 89 Nev. 230, 510 P.2d 879 (1973).
Affirmed.